Citation Nr: 1325756	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  05-34 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to a rating in excess of 20 percent for the service-connected cervical spine disability for the period after May 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his father



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 1993.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decisions issued by the RO. 

The Board remanded the claim on appeal in May 2008, January 2011, July 2012 and April 2013 for additional development of the record.

The Veteran and his father testified before the undersigned Veterans Law Judge at a hearing held in October 2010.

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDING OF FACT

In April 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for a rating in excess of 20 percent for the service-connected cervical spine disability for the period after May 2007.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for a rating in excess of 20 percent for the service-connected cervical spine disability for the period after May 2007 have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In the present case, in an April 2013 statement, the Veteran withdrew his claim of for a rating in excess of 20 percent for the service-connected cervical spine disability for the period after May 2007 from appellate consideration.  Hence, there remains no allegation of an error of fact or law referable to the claim for increase at this time.    

Accordingly, the Board does not have jurisdiction to further review this matter, and the appeal is dismissed. 


ORDER

The appeal is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


